                                     Case 2:20-cv-00582-TSZ Document 1-2 Filed 04/17/20 Page 1 of 4
m^
                               ■.!   «

                  «                          \ «         Q                                                                                                              I. j

                   !                          '    Cl                                                              ^GfflcourwictaK                                      t
                                                                                                                                                                           f-
                                                                                                                                                                           i
                                                                                                                                                                        i.
          1
                                                          MYERS &f COMPANY, 'P.L.'L.G,                         f
                                                                                                                   »Wfiys IBI
                                                                                                                                                                        f


                                                                 i REGEIVEC)
       2
                           i

       3                                                                MAR 1 2 2020                                                         s
              !/                                                                  IS
                           I
                                                                          a
                                                                                                                                                                             >
       5                                                      BY
       6]
                           r                                                      j
                                                                                                                                                                  i iff
              f                                                                                                                                                   /
      7‘i                                                                                                                                                         (          I
                                     SKAGIT COUNTY SUPEWOR COURT FOR THE STATE OF WASHINGTON                                                                       ■f

              !                                                                                                                                                   (
      '8 i
              f            ACMHARJJT I^UR Md BIRRAMJIT SINGH;
      9                    individually and as a igarit^ commipity.                                                20'2-‘®0285 29
                                                                                                         No,          0


     10                                                              Plaintiffs,                 j
                                                                                                 i
                                                                                                         COMPLAINT FOR DAMAGES
                                                                                                 i                                                   r.
     11                I                                VS.

     12                jE^DyEFOODSa.LC a fbrei]^ limited
                       li^ilf^compwy.
     13 I
                                         S                                                           i
  14
                                                                     Def«idiat.                                                                               V
                                                                                           I;t                                                                I
                                                                                                     i                                                                  i
  15                                                          M-V,                                                                                            i
  16               I                 COME NOW fte plaintiffs herein, Achharjit Kaur and Binramjit Singhj by and tiirough
                                                                                                                                                              i
  17               jtheirimdeisigned attemej^ of reCMd, Myere & Company, PX.L.C., and for causes of action

 18                    against tiie defendant named herein hereby allege and assert as follows;
                                                                                                                                                                   j
 19                                                                                    L   PARTIES
 20                              1.1                Plaintiffs A(M^it'Kaur and Bin^jit Singh am^a rnarital commimity residing in
                                                                                                                                                                  A
 21
                   Mount Veinoi^ Skagit Coi^, State of Washington.                                                                                                -5



 22 i                                                                                                                                                     ]
                                                                                                                                                          t
                                 1.2                Defen^t Perdue Foodsi LLC is a foreign limits liability company that owns                             I       ii
                                                                                                                                                          r
 23
                   and operates Draper Valley Fiyms located in Mount Vernon. Slmgit County, State of
 24
                                                                                                                                                 o
                  Washington.                                                 a
 25

                  COMPLAINT FOR DAIS^GES - 1                                                                       fMmS & COMPANY. P.LJ..C.
                                                                                                                    ISrOHASrWKEAVBNUEEAST
                                                               n                                                    iSBATT^ WASWNCIW 98102                    i

                                                                                                                    .miH«NE(206)39|.n88
                                       Case 2:20-cv-00582-TSZ Document 1-2 Filed 04/17/20 Page 2 of 4




                              f
                                                               H.       J!URISDICTION (AND VENUE
             1

         2
                                       2.1    tlie a$:ts and oinissions[giying rise to tliis cause of action occuned on premises

         3                    Jocated in Skagit County, Washington where Defendant conducts business.                                                :•
                              I
         4                    1        2.2     Jimsdiction md venue are properly lodged in the Skagit Coxmty Superior Court.
                                                                                                                                             4
                                                                                                                                                     i
                                                                                                                                                     1




         5                                                                 m.    lACfS                                                       i



         6                             3.1    On Februaiy 5,2019 Ms. Kaur worked at Defendant’s IK^er Valley Faims
         7                •&cility. The facUityjs located at 1000 Jason Lane in Mbimt Vemoh, Was^gton.
         8
         r                '            3.2    Ms. Kauf finished her shift. !As she wiswsJldi^ across the parking lot to her car
         ?
                              she slipped end felL
                                                           1

                                      3.3     ThesectionofdieparkinglotwheieMs. Kaur fell was cpyeied with ice. The ice
     11
                              made it unie^nably dangm:ous.
     12
                                      3.4     As aresult of the fall,Mi< Kaur sufii^dp^hal injuries.
     13                                                                                                                                 !■




                                                                                                                                                 I
                                                                                                                                        f
                                                   IV.    Fmst CAUSE OF ACTION- NEGEIGENGE                                              (
     14
a
                                                                                                                                        ;
     IS                               4.1     Plaintiffs fealleges all prior allegations as thoi^ fully'^^ed hetein,
                                  Q

    16                                4.2     Ms. Kaur was a business invitee of Defendant,
                      i                                                            a
    17                                4.3     De&ndantowedMs.IQiuradutyofre^onablecare^hersi^elyondieir
    18                jbusiness jnemises. This includjed; (a) a duty to u^r^onable care to maintain the preihises so
    19                jthey were reasonably safe; (b) a duty to warn a^ut dangerous conditions; (c) a duty to inspect
    20
                      jfor dangerous conditions; and (d) a duty to protect Ms. Kaurc^ainst even Imown or obvious                   i
                                                                                                                                   t:
                                                                                                                                   V
    21                                                                                                                             4
                      ^dangers.                                                                                                    (
    22
                                      4.4    Defendant breached its duty of care to Ms. Kaur by failing to maintain fee area
    23
                      vdieife she fell in a reasonably safe co&dition and to            Ms. I^ur’of the ^gerous conditions.        f
    24

    25

                 jCOMPLAlNT FOR DAMAGES? 2
                 'i
                                                                    a                          MVZRS & COMPANYi P.L.L.C.
                                                                                                1S30 EaSIUKE AVENUE EAfr
                 J                                                                              SMTij^WAsmariON 98102
                                                                                                 ti£EPi^(2M) 39^1188
                 {
  m                               Case 2:20-cv-00582-TSZ Document 1-2 Filed 04/17/20 Page 3 of 4


                                                                      u



                                   4.5         As a direct and projdjMfe[result of Defendant’s negligaice, Ms. Kaur has suffered ii !            :■


          1                                                                                                                                      '?
                   !
       'I          i damages inian amp^t to bf provra at the time of tnal.                                                                       Vi


                           I              V.        SECOND CAUSE OF ACTION - LOSS OF CONSORTIUM                                                  f
       3
                           !       54
      4                                        Plaintifis reallege all-prior ^egations as Aopgh fully stated herein.
      5                            5.2      A spouse has an independent cause of action for siq)port, services, love, affection,
              s-
      6                    ^are, companionship, society,           cpnsmtimni
      71                           5.3i    fAs a dkect and proxinftate result of Defendant’s acts and omissions described
      8                                                                                                                                                  !'
                           herein, caiujng injuries and damages tto Ms. Kaur, Mr. Sii^ has suffered %unages in an amount
     9
                       [to be provm at^ the time of Mai .                                                                                    i
                                                                                                                                                     i

  10
                                                                          PRAYER FOR RELjiJr
 11                    s
                       1
                                  WHEREFORE havingffully ret fordrher cladn^ agaunst Defendaait, Plaintiffs pray for
 12
                           reliefas follows:
 13;                                                          C;                                                            r:i

                                   A.      For monetary judgm'est gainst Defradant in ah amount sufficient to compensate
 14 ^

 15                        hem for the damans she suffered as a result of the described accident;
                                                                                                                                        f
                                                                                                                                        i:

 16                               B.       For pejudgmeht interest on all liquidated amoimts as allowed bylaw;                          1.
                                                                                                                                                 \

 17                               C.       For her reasonable costs and attorneys’ fees incurred hereu^ pmsuant to all                  E



 18-                   applicable sfetutory, common law, and equitable theories; and
 19                              D.       For such other and furfeer leliei^ai the Court deems just ahid equitable.
20
MD

21
                                                                                                                                             E
22 f
               I                                                                                                                             i


23 f
      t
                                                                                                                                  I!<
                                                                                                                                             !
24
                                                                                                                                         I
25 i                                                                                                                              I-



               COMPLADyRT FOR DAMAGES - 3                                                      MYl^ A COt^PANY. PX.L.C.
                                                                                                1530 Eastlake Avenue East
              i
                                                                                                                                  I
                                                                                               S»r^W^(n^Ml02
                                                                                                1tinMi(206)3MiIIM
    6 S                   Case 2:20-cv-00582-TSZ Document 1-2 Filed 04/17/20 Page 4 of 4
                                                                                                                             !
                  f
                                                                                         D




                          dated: this a* day of March, r2020.                                                                    t
          1

         2
                                                                MYERS & COMPANY, p.l.l.c.
I
         3                                                      Attorneys for Pl^tiffs                                           !
                                                                                                                        i
         4
                                                                                                                        (
         5

         6

         7

         8.

      9

     10
                      B
     11

     12                                       a

     13                                                                                                             I
                                                                                                                    i
     14
                                                                                                                             3
     15

     16

     17                                                                                                             !

    18'
              {


    19

    20

    21 ^ iJ
       t
    22

    23
                                                                                                                Ii
    24
                                                                                                                        i

    25                                                                                                                  :1
                                                                                                                !
              COMPLAINT FOR DAMAGES - <4                                        ^YERS ^ QOMPANY, P.L.L.C.
                                                                                 1530 Eastiake Av^ue Bast
                                                                                                            i
                                                                                 SeATnx, Was^o^ 98102                   I

                                                                                  TiLEmONE(20«)398-1188j
          1                                                                                                     '
